Citation Nr: 1538338	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 19, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating, greater than 50 percent, for PTSD.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1975 until December 1976.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of entitlement to total disability rating based on individual unemployability (TDIU), and service connection for diabetes mellitus type II were raised in March 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

In October 2002, the Veteran submitted his original claim of service connection for PTSD.  That claim was denied in an unappealed March 2003 decision.  The Veteran repeatedly attempted to reopen his claim, and in a decision of November 2014 the RO granted service connection for PTSD effective January 19, 2005, and assigned an initial rating of 50 percent.

Concurrently issued with the November 2014 decision, was a "supplemental statement of the case," indicating that the Veteran's "claim remained continuously open from 10/21/02, the initial date of claim," and that because the effective date for service connection was subsequent to October 2002, the grant of service connection was "considered a partial grant of the issue on appeal."  Having reviewed the procedural history of the Veteran's various claims, the Board questions the RO's assessment that his claim had in fact been continuously on appeal since October 2002, especially to the extent that the Veteran did not appeal from March 2003, January 2004, or May 2005 denials of his claim.

Nonetheless, the Board finds that the grant of service connection in November 2014 constituted a full grant of the benefits sought, and thus at that time his claim fell out of appellate status irrespective of the RO's action in issuing a document styled as a "supplemental statement of the case."  See AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. § 19.31, an SSOC cannot be used "to announce decisions by the [AOJ] on issues not previously addressed in the Statement of the Case." 

In March 2015, within one year of the RO's issuance of a decision granting service connection, the Veteran specifically appealed from both the initial rating and effective date assigned.  When a veteran has filed a notice of disagreement and there is no subsequent readjudication in the form of a statement of the case, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the appellant an appropriate statement of the case addressing the issues of entitlement to an earlier effective date for the award of service connection and entitlement to an initial rating of higher than 50 percent for PTSD.  Advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects an appeal on this matter.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




